DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The double patenting rejection remains unresolved and is repeated herein. 
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are repeated herein.  
In particular, Applicant argues on page 10 that “… Nakano is not combinable with Crawford and … such combination fails to remedy the defects of Crawford.”  Applicant goes on to argue “… that Nakano is not analogous art and cannot be combined with Crawford.”  This is not persuasive because Nakano is from the same field of endeavor in the sense that both Nakano and Crawford have the goal of supporting a human and imparting a motion to the human while supported.  Nakano is also analogous because it addresses a problem similar to that of the present application in providing a large number of motion profiles.  These profiles are considered to mimic those that would be provided by a caregiver because caregivers typically rock, swing, and/or bounce infants in a large variety of profiles similar to those provided by both Nakano and Crawford.  Further to the question of combining, Applicant is silent with regard to the motivation for combining set forth by the Office.  

Applicant argues on page 12 that speed and rocking are invariable in Nakano.  Yet Applicant acknowledges that Nakano discloses a memory that stores speed level setting values and inclination position setting values so that rocking speed changes over time.  These two ideas contradict each other.  This can be cleared up by referring to paragraph 0133, which states that “variation patterns relating to the rocking speed with time are stored, as well as variation patterns relating to the inclined position of the seat assembly.”  Thus, the speed and rocking are variable, and not invariable.

Applicant concludes that pressing the automatic mode buttons of Nakano does not provide the claim recitation “… especially when the path of the seat rocking motion does not vary at all and the speed of the rocking motion can only be changed with separate button presses of the speed increase/decrease buttons.”  This statement is wrong for the reasons already discussed and as made clear in the disclosure of the automatic mode buttons S7-S10 and paragraph 0133 of Nakano.
On page 14, Applicant argues that “[c]ombining Crawford with Nakano would add nothing to what is already disclosed in Crawford and/or it would change the manner in which Crawford operates.”  Applicant goes on to argue that a single switch to turn on both motors of Crawford is implied.  This statement is unsupported and there may be reasons for switching the motors on separately, for example to achieve motion limited to that provided by one motor.  That which Crawford lacks includes varying the speed of the motors automatically for a changing motion profile.  This is what Nakano adds and is a motivation for combining Nakano with Crawford.  Hence, combining Nakano with Crawford adds something to what is already disclosed by Crawford.  The change in speed 
Applicant erroneously argues that “[w]hile changes in speed of the motors 24, 42 may be incorporated from Nakano into Crawford, the fact remains that the motion path of Crawford will not change.”  Rather, by changing the speed of at least one motor necessarily changes the overall path of the motion for the occupant.  Changing the speed of both motors necessarily changes the path also since the motors impart different motion components to the motion profile.  Applicant goes on to argue that “… the intermittent operation of motors (as disclosed with respect to the inclination of Nakano) is directly contrary to the object of Crawford…).  It is pointed out that when applying the teachings of automatically controlling respective motors by a controller, as taught by Nakano, one of ordinary skill would know what motions and variation of motions to be applied to each motor for the desired resultant motion profile.  This is considered an obvious matter of design choice, and could be adjusted to provide the “… gentle, steady …” motion taught by Crawford, albeit automatically varying, as taught by Nakano.
Therefore, contrary to Applicant’s arguments, one skilled in the art would combine the teachings of Nakano with those of Crawford and the combination does meet the recitation of claim 2 and its dependents. Similarly, this combination makes obvious the invention of independent claim 14 and its dependents.  
With regard to claim 9, Applicant argues that replacing the motor and crank drive system of Crawford with the mechanism of Nakano would “… impermissibly change the principle of operation expressly disclosed in Crawford.”  However, both the motor and 
With regard to Claim 10, Applicant argues that there is no dual scissor mechanism disclosed by Figures 19 and 23 of Nakano.  This argument is not persuasive because the recitation has been interpreted to be met where a dual scissor mechanism comprises opening and closing of opposing lateral edges of element 2 relative to element 4’ or 4 in Figures 19 and 23 of Nakano.
Regarding claim 5, Applicant argues that the further combination with Caster does not meet the recitation of independent claim 2.  However, claim 2 is met by the combination of Crawford and Nakano.  
Other previous arguments that are still deemed pertinent and are repeated below.
The current rejection still relies upon Nakano for the details of a controller operating by a common selection input to provide a motion profile having cyclical movements in two different directions.  On this point, Applicant argues that “[t]here is absolutely nothing in the combination of Nakano and Eaves that discloses or suggests these features.”  On the contrary, and as set forth in the new combination of Nakano with Crawford, Nakano continues to be a good reference for a common input that initiates movement by two different motors in two respective different directions for a motion profile that includes movement in both directions.  Applicant argues that “[t]here is 
Applicant goes on to assert that there must be a button pressed previous to the selection of one of the automatic mode buttons.  However, paragraph 0136 discloses to the contrary multiple motions by pressing a single automatic mode button.  This also makes sense because the meaning of automatic mode connotes that plural manual selections would not need to be made for a certain exercise mode.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-4, 6-14, and 16  of U.S. Patent No. 10231555; claims 1-6 and 11-15 of U.S. Patent No. 9642474; claims 1-8 and 12-13 of U.S. Patent No. 8827366; claims 1-3 and 5-6 of U.S. Patent No. 8197005;. Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to the idea of first and second motion assemblies and the details surrounding them.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 15-20  of U.S. Patent No. 9763524 in view of its own disclosure.  The patent(s) and this application should be tied together since different parties could have patent rights to the idea of first and second motion assemblies claimed in both the application and the patent(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crawford (US 4970740) in view of Nakano (US 2006/0025226).
awford discloses an infant care apparatus having a base and a drive mechanism comprising a first motion assembly including a first motor dependent from the base and a second motion assembly including a second motor that is separate and distinct from the first motor, a movable stage comprising element 34 cyclically moved in a first direction by the first motor, and where the second motor is dependent from the movable stage and imparts a second cyclic motion in a second direction independent of the first cyclical motion. Crawford also has an infant support disposed to effect stand-alone infant care support of an infant on the infant care apparatus, where the infant support is coupled to the second motion assembly so that both the first and second cyclic motions are imparted to the infant support.  However, Crawford lacks a controller configured to move the infant support with both the first and second cyclic motions with a selectably variable motion profile selected from a number of different selectably variable motion profiles determined from a common selection input to the controller selecting and corresponding to but one of the selectably variable motion profile.
On the other hand, Nakano shows a number of different selectably variable motion profiles and controllers comprising elements 66’, 67a, 67b, 110, and 204 shown in Figures 20 and 36-37, which are configured to control the various motors and associated motions and thus provides this functionality, where the number of different selectably variable motion profiles is shown by the different automated mode buttons in Figure 36 of Nakano.
It would have been obvious to modify the infant care apparatus of Crawford to include and be operated by a controller that is configured to move the infant support in a 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
2.     An infant care apparatus comprising: 
a base (comprising frame 20 shown in Figure 2 of Crawford);
a drive mechanism coupled to the base and having a first motion assembly (comprising motor 24 shown in figure 2 of Crawford) and a second motion assembly (comprising motor 42 shown in Figures 3-4 of Crawford), wherein the first motion assembly has a first motor (24 of Crawford) dependent from the base and the second motion assembly has a second motor (42 of Crawford) separate and distinct from the first motor;
a movable stage movably mounted to the base and operatively coupled to the first motion assembly so that the first motor imparts, via the first motion assembly, a first cyclic motion in a first direction to the movable stage (movable stage comprising elements 34 and 36 shown in Figure 1 of Crawford, moved in a reciprocating manner having a horizontal component lengthwise of the infant care apparatus), and the second 
an infant support disposed to effect stand-alone infant care support of an infant on the infant care apparatus (infant support 50 of Crawford) and coupled to the second motion assembly so that the second cyclic motion and the first cyclic motion is imparted to the infant support, and the infant support is configured to move cyclically in both the first direction and the second direction relative to the base (as shown in Figures 1-4 of Crawford, which is capable of supporting an infant in a stand-alone manner); and
a controller communicably coupled to the drive mechanism, and configured so as to move the infant support, with separate impetus separately imparted on the infant support by the first cyclic motion and the second cyclic motion respectively driven by the first and the second motors, in both the first direction and the second direction with a selectably variable motion profile path selected, with the controller, from a number of different selectably variable motion profile paths (controllers comprising elements 66’, 67a, 67b, 110, and 204 shown in Figures 20 and 36-37 of Nakano are configured to control the various motors and associated motions and thus provides this functionality, which is applied to the separate motors 24, 42 of Crawford, where a number of different selectably variable motion profiles is shown by the different automated mode buttons in Figure 36 of Nakano),
 path by separate variance of motion characteristic of the separate respective first cyclic motion and second cyclic motion determined from a common selection input to the controller selecting and corresponding to but one of the selectably variable motion profile path (as shown in Figures 21-22, 37, and 40-42 of Nakano, and as evidenced in the single selection buttons shown in Figure 36 of Nakano) so that selection of each selectably variable motion profile path by separate variance of motion characteristic (as shown by each of the automatic mode buttons in Figure 36) of the separate respective first cyclic motion and second cyclic motion is effected with a corresponding common selection input (as shown by each of the automatic mode buttons in Figure 36, where the description in paragraph 133 of one of the automatic modes S8 makes clear that first and second cyclic motions are included when this button is selected).

3.     The infant care apparatus of claim 2, wherein each of the different selectably variable motion profile paths is deterministically defined by a selectably variable velocity characteristic of at least one of the first and second cyclic motions respectively of the first and second motion assemblies, and a selectably variable velocity characteristic of another of the first and second cyclic motions respectively of the first and second motion assemblies (as is apparent from the disclosure of pre-programmed rides shown in Figures 21-22, 37, and 40-42 of Nakano).



6.     The infant care apparatus of claim 2, wherein the controller includes a user interface configured to receive the common selection input from a user for selecting the different selectably variable motion profile paths (as shown in Figures 20-22, 37, and 40-42 of Nakano).

7.     The infant care apparatus of claim 2, wherein each of the different selectably variable motion profile paths includes at least one of horizontal and vertical movements (horizontal sweep as shown in Figure 3 and where the motion shown in Figure 4 of Crawford has at least a vertical component).

8.     The infant care apparatus of claim 2, wherein the first motion assembly comprises:
the first motor having a drive shaft (first motor 24, where motors inherently have drive shafts, and where a drive shaft necessarily connects element 26 to the rest of the 
a slide crank assembly comprising a gearing assembly coupled to the drive shaft of the first motor and a crank member coupled to the gearing assembly and the movable stage (gearing assembly shown by a gear box and wheel between the motor 24 and the arm 26 in Figure 2 of Crawford, a crank member comprising arm 26 cranks the frame comprising rails 32 in a lengthwise direction, as shown in Figure 3 of Crawford);
wherein operation of the first motor causes rotation of the slide crank assembly, thereby imparting the first cyclic motion to the movable stage (as can be appreciated from Figure 4 of Crawford).

For claims 9-10, Crawford lacks several specifics, including a worm gear assembly.
On the other hand, Nakano shows in Figure 23, a second motion assembly for tilting the seat back and forth from side to side by motors and worm gears.  
It would have been obvious to replace the motor 42 by the motors and worm gears shown in Figure 23 of Nakano because doing so would provide the benefit of greater control of ranges of motion as well as better control of the motion throughout the ranges.
9.     The infant care apparatus of claim 2, wherein the second motion assembly comprises:
the second motor having a drive shaft (inherent in the motors 82, 83 of Figure 23);
a worm gear assembly (comprising elements 82b, 82d, 83b, 83d of Nakano) coupled to the output of the drive shaft; and

wherein operation of the second motor causes rotation of the vertical yoke, thereby imparting second cyclic motion to the infant support (as can be appreciated from the structure shown in Figure 23, and the cyclical motion indicated by the tables of Figures 21-22 of Nakano).

10.     The infant care apparatus of claim 9, wherein the second motion assembly further includes a dual scissor mechanism coupled to a second end of the vertical yoke configured to support the infant support (a dual scissor mechanism comprises opening and closing of opposing lateral edges of element 2 relative to element 4’ or 4 in Figures 19 and 23 of Nakano).

11.     The infant care apparatus of claim 2, wherein the first motor provides horizontal motion to the infant support and the second motor provides vertical motion to the infant support (horizontal sweep caused by first motor 24 of Crawford, as shown in Figure 3 of Crawford, and where the motion caused by second motor 42 shown in Figure 4 of Crawford has at least a vertical component).


On the other hand, Nakano discloses encoders for detecting the position and/or speed of the motors and for providing feedback control.  
It would have been obvious to provide encoders and the associated controls taught by Nakano on the combination with Crawford because doing so would provide the benefit of more precise control.

12.     The infant care apparatus of claim 2, wherein a first encoder having a single slot is coupled to a first drive shaft of the first motor and a second encoder having a single slot is coupled to a second drive shaft of the second motor (the encoders are disclosed in paragraphs 90 and 136 of Nakano and are applied to motor 148 and in one embodiment to the motors 62, 63, each encoder necessarily has at least one slot for reading the signal from the shaft or disk, and any one slot provides a single slot as recited).

13.     The infant care apparatus of claim 12, wherein the controller determines position information of the infant support based at least in part on information from the first encoder and the second encoder (in paragraphs 90 and 136, Nakano states that encoders are provided on the encoder embodiment of motors 62, 63 and the rocking motor 148 for the purpose of detecting the position and/or speed of the motors or the 

14. 	A method for controlling an infant care apparatus, the method comprising:
providing a base of the infant care apparatus (comprising element 20, shown in Figure 2 of Crawford);
providing a drive mechanism coupled to the base and having a first motion assembly (comprising motor 24, shown in Figures 2-4 of Crawford) and a second motion assembly (comprising motor 42, shown in Figures 2-4 of Crawford), wherein the first motion assembly has a first motor (24 of Crawford) dependent from the base and the second motion assembly has a second motor (42 of Crawford) separate and distinct from the first motor;
providing a movable stage movably mounted to the base and operatively coupled to the first motion assembly for imparting, via the first motor of the first motion assembly, a first cyclic motion in a first direction to the movable stage (movable stage comprising elements 34 and 36 shown in Figure 1 of Crawford, moved in a reciprocating manner having a horizontal component lengthwise of the infant care apparatus);
providing an infant support disposed to effect stand-alone infant care support of an infant on the infant care apparatus (infant support 50) and coupled to the second motion assembly for imparting, via the second motor of the second motion assembly dependent from the movable stage, a second cyclic motion in a second direction (in a width direction by the motor 42)  independent of the first cyclic motion in the first 
moving, with a controller communicably coupled to the drive mechanism, the infant support, with separate impetus separately imparted on the infant support by the first cyclic motion and the second cyclic motion respectively driven by the first and the second motors, in both the first direction and the second direction with a selectably variable motion profile path selected, with the controller, from a number of different selectably variable motion profile paths (controllers comprising elements 66’, 67a, 67b, 110, and 204 shown in Figures 20 and 36-37 of Nakano are configured to control the various motors and associated motions and thus provides this functionality, which is applied to the separate motors 24, 42 of Crawford, where a number of different selectably variable motion profiles is shown by the different automated mode buttons in Figure 36 of Nakano); and
effecting, with the controller, selection of the selectably variable motion profile path by separate variance of motion characteristic of the separate respective first cyclic motion and second cyclic motion determined from a common selection input to the controller selecting and corresponding to but one of the selectably variable motion profile path (as shown in Figures 21-22, 37, and 40-42 of Nakano, and as evidenced in the single selection buttons shown in Figure 36 of Nakano) so that selection of each selectably variable motion profile path by separate variance of motion characteristic (as shown by each 

For claims 15-17, Crawford lacks disclosing encoders associated with the motors 24 and 42.
On the other hand, Nakano discloses encoders for detecting the position and/or speed of the motors and for providing feedback control.  
It would have been obvious to provide encoders and the associated controls taught by Nakano on the combination with Crawford because doing so would provide the benefit of more precise control.
15. 	The method of claim 14, wherein a first encoder is coupled to a first drive shaft of the first motor and a second encoder is coupled to a second drive shaft of the second motor (the encoders are disclosed in paragraphs 90 and 136 of Nakano and are applied to motor 148 and in one embodiment to the motors 62, 63, each encoder necessarily has at least one slot for reading the signal from the shaft or disk).

Regarding claim 16, Nakano discloses encoders for motors 62, 63, and 148, which inherently include at least one slot per encoder, and thus Nakano provides the claimed invention except for specifically limiting the number of slots to one slot per encoder.  

16.     The method of claim 15, wherein the first encoder and the second encoder each include no more than one slot (the encoders are disclosed by Nakano, applied to the motors 62, 63, and 148, as set forth in the rejection under 35 USC 102—although Nakano is silent with regard to the number of slots on each encoder, each encoder necessarily has at least one slot for reading the signal from the shaft or disk—furthermore, it is considered an obvious matter of design choice to provide only one slot per encoder).
 
17.     The method of claim 15, further comprising determining, with the controller, position information of the infant support based at least in part on information from the first encoder and the second encoder (in paragraphs 90 and 136, Nakano states that encoders are provided on the encoder embodiment of motors 62, 63 and the rocking motor 148 for the purpose of detecting the position and/or speed of the motors or the rotary disks actuated by the motors for feedback control in a controlling section 67 and signal processing circuit 206).

18.     The method of claim 14, wherein the different selectably variable motion profile paths include movement of the infant support in a horizontal direction and a 

19.     The method of claim 18, wherein the movement of the infant support in the horizontal direction and the movement of the infant support in the vertical direction is coordinated (coordinated by the controllers 66’, 67a, 67b, 110, 204 shown in Figures 19 and 36-37, based on user input, as taught by Nakano and applied in the combination) such that a repeatable, visually distinctive motion profile path is obtained (as is apparent from the repeatable motion profiles shown in Figures 21-22 and 40-42 of Nakano).

20.     The method of claim 14, wherein each of the different selectably variable motion profile paths is predetermined (stored in memory and accessed by selection of the predetermined user selections shown in Figure 36 of Nakano), the method further comprising selecting, by a user, one of the selectably variable motion profile paths (Figures 20-22, 36-37, and 40-42 of Nakano).

21.     The method of claim 14, further comprising adjusting, with the controller, a speed of the first motor and the second motor (as shown in Figures 36 and 39-42 of Nakano).


Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crawford (US 4970740) and Nakano (US 2006/0025226), as applied to claim 2, in further view of Caster (US 5711045).
Crawford and Nakano provide the apparatus of claim 2, including a base 20 provided by Crawford, a drive mechanism comprising the first and second motors 24, 42 of Crawford, as set forth above, and a support device comprising element 50 of Crawford.  However, Crawford lacks the specifics of a controller and Nakano lacks locating the controller in the base.
On the other hand, Caster shows in Figure 1 and describes in column 3, lines 10-13 a controller 46 for controlling a motor and the motion it imparts, where the controller is in the base.
It would have been obvious to provide a controller taught by Nakano in the base of Crawford, as taught by Caster for controlling each of the motors because doing so would provide the benefit of a location that is convenient for access by a technician, yet is not subject to the extensive motion caused by the various motions, which would be the case if the controller is located on the infant support 50 of Crawford, for example.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5.     The infant care apparatus of claim 2, wherein the controller is mounted within the base (in accordance with the statement of obviousness above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636